
	
		II
		112th CONGRESS
		1st Session
		S. 1927
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Paul (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify the criteria used by the Corps of Engineers to
		  dredge small ports.
	
	
		1.Modification of Corps of
			 Engineers criteria to dredge small ports
			(a)Minimum tonnage
			 requirementNotwithstanding any other provision of law (including
			 regulations), effective beginning on the date of enactment of this Act, the
			 tonnage requirement with respect to the consideration of dredging of small
			 ports by the Corps of Engineers shall be a minimum of 500,000 tons, as
			 calculated in accordance with subsection (b).
			(b)CalculationFor
			 purposes of subsection (a) and any other activity of the Corps of Engineers
			 carried out on or after the date of enactment of this Act, tonnage shall be
			 calculated by each relevant port authority and submitted to the Corps of
			 Engineers.
			
